Citation Nr: 0716268	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  04-41 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date earlier than September 30, 
2003 for service connection for rheumatoid arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1986.

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) on appeal from a 
March 2004 rating decision of the VA Regional Office (RO) in 
Muskogee, Oklahoma that granted service connection for 
rheumatoid arthritis, effective from September 30, 2003.  The 
veteran has filed a timely appeal for an earlier effective 
date.  

The appellant was afforded a personal hearing at the RO in 
October 2005.  The transcript is of record.


FINDINGS OF FACT

1.  Service connection for arthritis, other than traumatic, 
was denied by rating decision and letter dated in May 1986; 
the veteran did not appeal.

2.  An informal claim for service connection for rheumatoid 
arthritis was received with the receipt of clinical evidence 
in November 1993.

3.  The RO declined to reopen the claim of service connection 
for arthritis by rating decision dated in January 1996 and 
the veteran did not appeal.

4.  The veteran attempted to reopen the claim of service 
connection for arthritis in September 2003.

5.  New and material evidence was received to reopen the 
claim of service connection for arthritis following last 
final disallowance.




CONCLUSION OF LAW

The criteria for an effective date earlier than September 30, 
2003 for the grant of service connection for rheumatoid 
arthritis have not been met.  38 U.S.C.A. § 5110 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, it should be noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was promulgated in November 2000, and has 
imposed duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2006).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2006).  Considering the record in light of 
the duties imposed by the VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim of 
entitlement to an effective date earlier than September 30, 
2003 for service connection for rheumatoid arthritis has been 
accomplished.  As evidenced by the statement of the case and 
the supplemental statement of the case, the appellant has 
been notified of the laws and regulations governing 
entitlement to the benefit sought.  

The Board finds that the statutory and regulatory requirement 
that VA notify a claimant of what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
obtained by VA, has been met.  38 U.S.C.A. § 5103(a); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159).  In a letter dated in April 2006, the RO informed 
the appellant of what the evidence had to show to 
substantiate the claim for an earlier effective date, what 
medical and other evidence the RO needed from him, what 
information or evidence he could provide in support of the 
claim, and what evidence VA would try to obtain on his 
behalf.  Such notification has fully apprised the appellant 
of the evidence needed to substantiate the claim.  He was 
advised to submit relevant evidence or information in his 
possession.  38 C.F.R. § 3.159(b).

Although adequate notice required by the VCAA was not 
provided until after the RO initially adjudicated the 
veteran's claim, "the appellant [was] provided the content-
complying notice to which he [was] entitled."  Pelegrini v. 
Principi, 18 Vet. App. 112, 122 (2004).  Consequently, the 
Board does not find that any late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the claim 
must be re-adjudicated ab initio to satisfy the requirements 
of the VCAA.  See also Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

Additionally, in letters dated in April and July 2006, the 
veteran was told of the criteria used to award disability 
ratings and the criteria for assigning an effective date. See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that VA has made the required efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate the claim of entitlement to an earlier effective 
date for service connection for rheumatoid arthritis.  
Extensive VA outpatient clinical records have been received 
and associated with the claims folder.  He has been afforded 
VA examination and presented testimony on personal hearing in 
October 2005.  There is no indication from the appellant that 
there is outstanding evidence that has not been considered.  
The Board thus finds that further assistance from VA would 
not aid the appellant in substantiating the claim.  
Therefore, VA does not have a duty to assist that is unmet 
with respect to the issue currently being adjudicated.  See 
38 U.S.C.A. § 5103A (a) (2); see also Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).  The claim is ready to be 
considered on the merits. 

Law and regulations

Absent a finding of clear and unmistakable error, the 
assignment of effective dates of awards is generally governed 
by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2006) and 38 C.F.R. 
§ 3.400 (2006).  Except as otherwise provided, the effective 
date of an evaluation and award of compensation based on an 
original claim, a claim reopened after final disallowance, or 
a claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is later. 38 C.F.R. 
§ 3.400 (2006).

Applicable regulations provide that a claim may be either a 
formal or informal written communication "requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit." 38 C.F.R. § 3.1(p) (2005).  A 
claim, whether "formal" or "informal," must be "in writing" 
in order to be considered a "claim" or "application" for 
benefits. See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. 
Cir. 1999).  Any claim for VA benefits must be submitted in 
the form prescribed by the Secretary. 38 U.S.C.A. § 5101(a) 
(West 2002 & Supp. 2006). Section § 5101(a) is a clause of 
general applicability and mandates that a claim must be filed 
in order for any type of benefit to accrue or be paid. See 
Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  An 
informal claim is any communication indicating an intent to 
apply for one or more benefits, and must identify the benefit 
sought. 38 C.F.R. § 3.155(a) (2006).

In Servello v. Derwinski, 3 Vet. App. 196, 198 (1992), the 
United States Court of Appeals for Veterans Claims (Court) 
addressed the issue of entitlement to an earlier effective 
date and pointed out that the applicable statutory and 
regulatory provisions, properly construed, require that the 
Board look to all communications in the file that may be 
interpreted as applications for claims, formal and informal, 
for increased benefits and, then, to all other evidence of 
record to determine the "earliest date as of which," 
disability is ascertainable. 38 U.S.C.A. § 5110(b)(2); see 38 
C.F.R. §§ 3.400(o)(2), 3.155(a) (2005); Quarles v. Derwinski, 
3 Vet. App. 129, 134 (1992).



Factual background

The veteran's service medical records reflect that he was 
seen on a number of occasions dating from 1979 for multiple 
joint pain primarily diagnosed as palindromic rheumatism.  
Although questions were raised as to whether he had 
rheumatoid arthritis and a positive rheumatoid arthritis 
titer was obtained, the service medical records do not 
confirm any diagnosis of such.

The veteran filed a claim for service connection for 
conditions that included arthritis in March 1986.  A VA 
examination in April 1986 noted that he had arthritic 
symptoms in the right shoulder, and right ankle, but did not 
provide a specific diagnosis of such.  No diagnosis of 
rheumatoid arthritis was rendered.  In a letter dated in May 
1986, the RO advised the appellant that service connection 
was granted for disabilities that included "traumatic 
arthritis" and back strain, but that the evidence did not 
establish service connection for conditions that included 
"arthritis" and other disabilities.  

Received in November 1993 were VA outpatient records dated 
between July and November 1993 showing treatment for joint 
pain.  Following X-rays of multiple joints in September 1993, 
impressions included periarticular bony cysts consistent with 
early changes of arthritis, most likely rheumatoid arthritis.  

In correspondence dated in April 1994, the veteran requested 
a VA compensation and pension examination for "increase in 
severity of arthritis which was diagnosed in active 
service."  He related that he did not have a rating for 
arthritis but was requesting an examination because of the 
worsening condition.  

Following VA examination and diagnostic testing in May 1994, 
the examiner stated that the veteran "probably had 
rheumatoid arthritis with multiple joint involvement although 
his initial rheumatoid arthritis titer was negative.  In an 
addendum, it was opined that the appellant had a mixed 
arthritis, as manifested by degenerative changes on X-ray and 
a positive rheumatoid latex factor.

In a rating decision dated in January 1996, the RO denied an 
increased rating for service-connected disability, and 
additionally adjudicated a claim of service connection for 
arthritis based on finality of the prior rating determination 
[in 1986].  It was found that new and material evidence had 
not been received to reopen the claim for arthritis.

In correspondence dated and received in September 2003, the 
veteran requested service connection for rheumatoid arthritis 
of the hands, shoulders, feet, knees, hips, ankle and wrists.  
A VA bones examination was conducted in October 2003 
whereupon the examiner found that the veteran was treated for 
palindromic rheumatism in service that was a manifestation of 
rheumatoid arthritis.  It was opined that the current 
rheumatoid arthritis was related to palindromic rheumatism in 
service.  

By rating action dated in March 2004, service connection was 
granted for rheumatoid arthritis, effective from September 
30, 2003 on the basis of new and material evidence.  The 
veteran was advised that the effective date of the grant was 
established based on the claim received since the last final 
disallowance of the claim for arthritis.  

Legal analysis

The evidence demonstrates that service connection for 
arthritis other than traumatic was denied in 1986, and that 
the RO declined to reopen the claim in 1996 upon receipt of 
clinical information deemed to be an informal claim.  The 
veteran did not perfect an appeal in either instance.  These 
decisions became final. See 38 U.S.C.A. § 7104 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 20.1100 (2006).  The law is clear 
that the effective date for a reopened claim, after a final 
disallowance shall be the date of receipt of the new claim or 
date entitlement arose, whichever is later. 38 C.F.R. § 
3.400(q)(1)(ii) (2006).  The RO's unappealed decisions in 
1986 and 1996 were final disallowances.

The veteran's request for service connection for rheumatoid 
arthritis received on September 30, 2003 constituted a claim 
to reopen the prior unappealed decisions that were final.  
Pursuant thereto, as indicated above, new and material 
evidence was secured that provided a basis for service 
connection.  The Board thus finds that the effective date of 
the grant of service connection can be no more than the date 
of receipt of the new claim on September 30, 2003 reopened 
after final disallowance.  Therefore, an earlier effective 
date is not warranted.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against the claim.  The criteria for an award of 
an effective date prior to September 30, 2003 for service 
connection for rheumatoid arthritis have not been met.


ORDER

An effective date earlier than September 30, 2003 for service 
connection for rheumatoid arthritis is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


